UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Luigi Girotto,

Plaintiff,
ye
SMCP USA, Inc., et al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

 

reo fm ee a. te. ond on om. a |
TSO SO
om eoawee maya
ca i? 4 if - §
v T YET Tal ¥E

FEB 2 4 20207

forweim
{ ty AP vn ra oe 2
wi Nae fo BS

aa er ee

 

18-cv-8733 (AJN)

ORDER

WHEREAS this case was recently transferred to the undersigned, it is hereby ORDERED
that unless notified otherwise by the Court, the parties should presume that any Scheduling Order
or Case Management Plan remains in effect notwithstanding the case’s transfer. However, any
currently scheduled conferences with the Court are adjourned until further notification.

IT IS FURTHER ORDERED that the parties submit a joint letter to the Court updating
the Court on the status of the case no later than March 13, 2020. The parties are directed to the
Court’s Individual Practices (available at the Court’s website,
http://nysd.uscourts.gov/judge/Nathan) regarding the submission of letters. The status letter

should address the following subjects:

1. A brief statement of the nature of the case and the principal defenses thereto;
2. A statement of all existing deadlines, due dates, and/or cut-off dates,
3. A statement of any previously scheduled conference dates with the Court that

have not yet occurred, and the matters which were to be discussed;

4, A brief description of any motions that have been made, including whether they

have been decided;

5. Confirmation that there are no pending appeals,

6. A statement describing the status of any discovery in the case; and

 

 

 
7. A statement describing the status of any settlement discussions.

SO ORDERED.

Dated: February a8 , 2020
New York, New York

      

U7 ALISONY. NATHAN

United States District Judge

 
